[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM
At the hearing on July 9, 1991 on the plaintiff's motion for Termination of Stay of Execution, the defendant orally requested articulation of the basis for computation of interest. I stated that I would respond to the oral request but the defendant stated a preference to file a formal written request so I deferred action. As eight days have gone by without a written motion, I am proceeding on my own. Plaintiff's Exhibit 1 set forth a monthly tabulation of charges and credits permitting computation of interest. Copy of that exhibit is attached.
J. HEALEY, STATE TRIAL REFEREE